Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching (Begwani) or matter specifically challenged in the argument. Specifically, Applicant’s argument center around amendments that are argued as not being taught by Begwani. However, Examiner relies upon Chen to teach these elements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 7-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Begwani et al. (US 20160099857 A1) in view of Chen et al. (US 20180042040 A1). 

	Claim 1	Begwani teaches a control plane network function device comprising:
a communication unit configured to receive a user plane packet (UPP) and a control plane packet (CPP); (Begwani, ¶0091, ¶0092 and ¶0095, FIG. 1, Data Collection Layer Unit 130 includes a user plane and control plane aggregator that receives UPP and CPP)
a packet analysis unit configured to analyze whether a packet received through the communication unit is the UPP or CPP, (Begwani, ¶0091, ¶0092 and ¶0095, FIG. 1, Data Collection Layer Unit 130 having the UP Record Aggregator Unit 132 and CP Packet Aggregator Unit, which determine whether a packet is UPP or CPP, via usage of separate aggregation units that separately aggregate UPP and CPP respectively) and when the received packet is the UPP, (Examiner notes that “when the received packet is the UPP…” places a conditional limitation upon the claim element) further analyze the received UPP to determine whether to process the received UPP; (¶0092, wherein the received UPP is analyzed to determine whether it is ready to be processed by Analytics Application Unit 140) 
a control plane processing unit configured to process the received CPP; (Begwani, ¶0095, the CP Packet Aggregator Unit processes CPP via Analytics Application Unit 140) and
a user plane processing unit configured to process the received UPP in response to the received UPP being determined to be processed, and to control the received UPP (Begwani, ¶0092, Analytics Application Unit 140, processing the received UPP data in response to the received UPP data being determined to be in a condition to be processed) to be transmitted to a user plane network function (UP NF) device in response to the received UPP being determined not to be processed. (Begwani, ¶0079, wherein the aggregation and analysis unit is capable of transmitting packets)
However, Begwani does not explicitly teach a packet analysis unit configured to analyze a received UPP to determine whether to convert a received UPP into a CPP; and 
a control plane processing unit configured to, in response to the received UPP being determined to be converted, convert the received UPP into the CPP to be processed in the control plane processing unit. 
From a related technology, Chen teaches a packet analysis unit configured to analyze a received UPP to determine whether to convert a received UPP into a CPP; (Chen, ¶0073, processing the received user plane data packet) and
a control plane processing unit configured to, in response to the received UPP being determined to be converted, convert the received UPP into the CPP (Chen, ¶0073-¶0074, converting a received user plane data packet into a corresponding modulation symbol, the modulation symbol being a control plane packet) to be processed in the control plane processing unit. (Examiner notes that “to be processed…” is an intended use statement without patentable weight) 
It would be obvious to one of ordinary skill in the art before effective filing date of the claimed invention to further modify the teachings of Begwani to incorporate the packet conversion techniques of Chen in order to more effectively handle various network inputs. 
`
Claim 3. 	Begwani in view of Chen teaches Claim 1, and further teaches wherein the control plane processing unit is further configured to control the converted CPP (Begwani, ¶0095, wherein the CP packet aggregator unit 136 controls CPP) to be transmitted through a service-based interface (SBI) in response to the converted CPP being transmitted to another control plane network function device. (Examiner notes that “to be transmitted… to another control plane network function device” comprises an intended use without patentable weight)

Claim 7	Begwani in view of Chen teaches Claim 1, and further teaches wherein the packet analysis unit configured to analysis the received UPP based on at least one of an interface used to receive the UPP and a message type of the UPP. (Begwani, ¶0111, wherein the analysis is based on whether the packet is a compliant, i.e. a message type, of UP packet) 

Claim 8	Begwani in view of Chen teaches Claim 7, and further teaches wherein the message type includes at least one of a service name, a service operation, and an attribute name for the UPP. (Begwani, ¶0111, wherein the attribute name for the UP packet is compliant)

Claim 9 is taught by Begwani in view of Chen as described for Claim 1. 

Claim 10	Begwani in view of Chen teaches Claim 9, and further teaches a user plane processor configured to convert the received CPP into a user plane packet (UPP). (Begwani, FIG. 1, ¶0103, wherein converting a CPP into a UPP comprises rendering a CPP as being treated similarly as if it were a UPP, wherein the analytic applications unit 140 can analyze a CPP as if it were a UPP)

Claim 12	Begwani in view of Chen teaches Claim 9, and further teaches wherein the received CPP is received through a service-based interface (SBI). (Begwani, FIG. 1, control plane capturing bank 106, ¶0050, wherein bank 106 comprises a service-based interface)

Claim 13	Begwani in view of Chen teaches Claim 9, and further teaches wherein the control plane processor configured to control the received CPP (¶0079, wherein the aggregation and analysis unit is capable of transmitting packets) to be transmitted to the CP NF through an SBI. (Examiner notes that “to be transmitted” comprises an intended use statement)

Claim 14	Begwani in view of Chen teaches Claim 9, and further teaches wherein the packet analysis unit configured to analysis the received CPP based on at least one of an interface used to receive the CPP and a message type of the CPP. (Begwani, ¶0090, wherein the analysis is based on whether the packet is a compliant, i.e. a message type, of CP packet)

Claim 15	Begwani in view of Chen teaches Claim 14, and further teaches, wherein the message type includes at least one of a service name, a service operation, and an attribute name for the CPP. (Begwani, ¶0111, wherein the attribute name for the CP packet is compliant)

Claim 16 is taught by Begwani in view of Chen as described for Claim 1. 

3.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Begwani et al. (US 20170244617 A1) in view of Chen et al. (US 20180042040 A1) and Riddle et al. (US 20090161547 A1). 

Claim 4.	Begwani in view of Chen teaches Claim 2, but does not explicitly teach wherein the control plane processor configured to convert the received UPP through changing a protocol type, changing a field of the header, header encapsulation or header decapsulation. 
From a related technology, Riddle teaches a processor configured to convert the received packet through changing a protocol type, changing a field of the header, header encapsulation or header decapsulation. (¶0127, wherein a data plane samples a packet and sends it to the control plane, i.e. converting it, through changing a header field)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bewani to incorporate the packet handling techniques described by Riddle in order to more efficiently implement system architectures within the control plane and data plane. (Riddle, ¶0037)

Claim 11 is taught by Begwani in view of Chen and Riddle as described for Claim 4. 

4.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Begwani et al. (US 20170244617 A1) in view of Chen et al. (US 20180042040 A1) and Liao et al. (US 20210058748 A1) 

Claim 5	Begwani in view of Chen teaches Claim 1, but does not explicitly teach wherein the received UPP is received through an N3 interface, an N6 interface, or an N9 interface.
From a related technology, Liao teaches wherein UPP is received through an N3 interface, an N6 interface, or an N9 interface. (¶0040, wherein user plane packet are received through an N3 interface)
It would be obvious to one of ordinary skill in the art to modify Begwani to try the N3 interface described in Liao in order to more efficiently utilized network resources by adopting obvious to try interface techniques that may provide greater utility and efficiency. 

Claim 6	Begwani in view of Chen teaches Claim 1, but does not explicitly teach wherein the user plane processor configured to control the received UPP to be transmitted to the UP NF through an N3 interface, an N6 interface, or an N9 interface.
From a related technology, Liao teaches wherein UPP is transmitted through an N3 interface, an N6 interface, or an N9 interface. (¶0040, wherein user plane packet are redirected through an N3 interface) 
It would be obvious to one of ordinary skill in the art to modify Begwani to try the N3 interface described in Liao in order to more efficiently utilized network resources by adopting obvious to try interface techniques that may provide greater utility and efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442